internal_revenue_service uniform issue list department of the treasury washington dc person to contact telephone number refer reply to t ep ra t3 date mar - legend corporation a entity b companyc entity d entity e entity f entity g corporation h corporation plan x dear this is in response to your request for a ruling dated date supplemented by letters dated date date and date and facsimile dated date submitted by your authorized representative concerning distributions from a plan described page in sec_401 k of the internal_revenue_code code your authorized representative submitted the following facts and representations in support of the requested ruling corporation a maintains plan x a profit-sharing_plan which includes a cash_or_deferred_arrangement coda as described in sec_401 of the code plan x is a prototype document to which the internal_revenue_service service has issued a favorable opinion letter corporation a has received a favorable determination_letter from the service with respect to its adoption of such prototype_plan prior to the transactions described herein corporation a owned eighty-eight percent of the outstanding equity interests in entity b which in turn owned one hundred percent of the outstanding equity interests in entity e corporation a also owned one hundred percent of corporation h which owned one hundred percent of entity f which in turn owned one hundred percent of the outstanding equity interests in two subsidiaries entity b entity e and entity f are adopting employers of plan x in a complex and interrelated series of transactions between corporation a and corporation h and their related entities three types of transactions occurred that affected the employees who participated in plan x first substantially_all of the assets and liabilities of entity b were transferred to company c company c for tax purposes one hundred percent of the ownership_interest of company c d which is taxed as a partnership is a limited_liability_company that is a disregarded_entity is held by entity second entity e was merged into company c third corporation h contributed all of its equity_interest in entity f to entity b entity b then merged entity f into its wholly-owned subsidiary entity g a newly-formed limited_liability_company and then entity b contributed the stock of entity g to company c so that entity g became a wholly-owned subsidiary of company c_corporation a continues to have a substantial indirect ownership_interest in entity d it retains the right to elect two of the minimum of seven board members of entity d and its subsidiaries including company c and to submit its preferences on major corporate issues as a result of the foregoing transactions the employees of company c and its subsidiaries no longer participate in plan x plan x will make lump sum distributions as soon as possible to employees who have been hired by company c affected employees plan x will make no distributions to the employees who have continued employment with corporation a corporation a will continue to maintain plan x for the benefit of its employees plan x provides generally for the distribution of a participant's vested account balance under the plan in the type of transactions described above but only with respect to a participant who continues employment with the acquiring_corporation plan x also provides that such distributions shall be made in the form of a lump sum to the affected participants no later than the end of the second calendar_year after the calendar_year in which the sale occurred a bet ry arseoras mine oc sie page based on the foregoing facts and representations you have requested the following rulings that the transfer of assets and liabilities of entity b to company c by corporation a constitutes a disposition by a corporation of substantially_all of the assets used by corporation a in a trade_or_business of such corporation within the meaning of sec_401 k a ii of the code that the merger of entity e into company c and the transfer of entity g to company c as a subsidiary is a disposition by entity b of its interest in subsidiaries within the meaning of sec_409 and sec_401 of the code that the distribution as soon as administratively possible after this ruling is granted and within one tax_year to each affected employee of the entire balance in his or her account in plan x on account of the above-described transactions will constitute an eligible_rollover_distribution within the meaning of sec_402 of the code that each affected employee who rolls over his or her distribution from plan x in accordance with sec_402 of the code or who elects to have his or her distribution paid directly to another eligible_retirement_plan in accordance with sec_402 of the code will not be required to include the proceeds representing his or her interests in plan x in his or her income in the year of distribution sec_401 k b of the code provides in relevant part that distributions from a qualified_cash_or_deferred_arrangement may not be made earlier than the occurrence of certain stated events sec_401 provides that two of these stated events are ii the disposition by a corporation of substantially_all its assets within the meaning of sec_409 used by such corporation in a trade_or_business of such corporation to an unrelated corporation but only with respect to an employee who continues employment with the corporation acquiring such assets and iii the disposition by a corporation of such corporation’s interest in a subsidiary within the meaning of sec_409 but only with respect to an employee who continues employment with such subsidiary in regard to ruling_request one corporation a disposed of the entity b assets by transferring them to company c a limited_liability_company which is a disregarded_entity for tax purposes being owned by entity d which is taxed as a partnership since the disposition was not to a corporation we conclude that the above-described disposition of assets was not a disposition within the meaning of sec_401 of the code in regard to ruling_request two corporation a has retained a substantial indirect ownership_interest in entity d and a continuing role in its governance subsequent to corporation a’s disposition of company c accordingly we conclude that the above-described merger of entity e and transfer of entity g into company c are not dispositions within the meaning of sec_401 viva page because of our conclusions in the first and second ruling requests the issues presented in the third and fourth ruling requests are moot this ruling is directed only to the taxpayer who requested it sec_6110 of the internal_revenue_code provides that it may not be used or cited by others as precedent this ruling is based on the assumption that plan x continues to be qualified under sec_401 a of the code at all relevant times a copy of this ruling has been sent to your authorized representative in accordance with a power_of_attorney on file in this office sincerely yours frances v sloan manager employee_plans technical group tax_exempt_and_government_entities_division enclosures deleted copy of letter notice of intention to disclose ce es
